DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment after final filed on 01/19/2021 has been entered. The status of the 01/19/2021 claims, is as follows: Claim 1 has been amended; Claims 6-17 have been canceled; and claims 1-5 and 18-30 pending.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 1-5 and 18-30 are indicated because:
The prior art of record does not anticipate or render fairly obvious in combination to teach all the additional elements of the claimed invention such as “an outer semiconductive layer surrounding and shielding the electrical insulation layer and having an outer surface in electrical and direct physical contact with an inner surface of the ferromagnetic heat tube,” recited in claim 1; and “an outer semiconductive layer surrounding the electrical insulation layer, the outer semiconductive layer in electrical and direct physical contact with an inner surface of the ferromagnetic heat tube” recited in claim 18. 
The applicant amendment on 01/19/2021 overcame the claim objection. 
The applicant filed Terminal Disclaimer on 01/19/2021, therefore the double patenting rejection is withdrawn.
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /PHUONG T NGUYEN/ Primary Examiner, Art Unit 3761